Title: From George Washington to William Deakins, Jr., 24 February 1793
From: Washington, George
To: Deakins, William Jr.



Sir,
Philada Feby 24th 1793

I was much pleased with the information which you gave me in your letter of the 19th Inst. relative to the progress of the work on the Potomack, and the prospect there is of the navigation being so nearly completed in the course of the ensuing summer.
I observe, however, that you say nothing of what is doing or about to be done at the great falls. But as it is so obvious that the rendering that place navigable is one of the most important objects in the whole business, I presume that every exertion will be made there, in conjunction with the progress of the work in other parts of the River, that the funds of the Company will admit of. and I was happy to learn, when I was last in Virginia, that there was no probability of a delay for the want of Cash. This being the case, I am persuaded that the numerous & great advantages which present themselves from a speedy completion of the work, will excite every execution that can possibly be made towards it. With very great regard I am Sir &c.

G. W——n

